Title: From Thomas Jefferson to James Lyle, 16 October 1790
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Oct. 16. 1790.

We are not yet able to settle with Dr. Walker the sums he received from Mr. Mc.Caul for the estate. He has credited


1761. Mar. By Alexander Mc.Caul£200–0–0


1764. Dec. 1. By cash of Alex. Mc.Caul£220–0–0

 but he has not credited the £200.received from him Aug. 31. 1766. (and not Aug. 26. 1769. as I had mistated the date in my letter of Feb. 5. to you). He now imagines this £200. charged by you in Aug. 1766. is the same £200. he has credited in Mar. 1761. I am therefore to beg the favor of you to examine the accounts and inform us whether Doctor Walker appears there to have received all these three sums, or only two, and to ascertain the dates of his receipts, in fine to clear up this matter for us, which you alone can do. I am sorry to trouble you so much, but a credit of £200. in 1761. if now omitted would make £500. against us, with it’s  interest. As I have but a fortnight to stay I will beg the favor of you to be so good as to write to me on this subject immediately, and send your letter to the post office at Richmond. I am with great esteem Dear Sir Your friend & servt,

Th: Jefferson

